U.S. District Court for the Northern District Of Illinois
Attorney Appearance Form

 

Case Title: United States v. al-Shahman Case Number: 20 CR 362

An appearance is hereby filed by the undersigned as attorney for:
Ahmad al-Shahman

Attorney name (type or print): Ryan J. Levitt
Firm: Law Office of Damon M. Cheronis
Street address: 140 S. Dearborn St. Ste. 411
City/State/Zip: Chicago, Illinois 60603

Bar ID Number: 6320996 Telephone Number; 312.663.4644
(See item 3 in instructions)

Email Address: ryan@cheronislaw.com

 

 

Are you acting as lead counsel in this case? [| Yes No
Are you acting as local counsel in this case? | | Yes No
Are you a member of the court’s trial bar? | Yes [| No
If this case reaches trial, will you act as the trial attorney? i) Yes [| No

 

 

If this is a criminal case, check your status. Retained Counsel

[| Appointed Counsel
If appointed counsel, are you

| Federal Defender
| CJA Panel Attorney

 

 

In order to appear before this Court an attorney must either be a member in good standing of this Court’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
| declare under penalty of perjury that the foregoing is true and correct. Under 28 U.S.C.§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 9/18/20
s/_ Ryan J. Levitt

(Use electronic signature if the appearance form is filed electronically.)

Attorney signature:

Revised 8/1/2015
